DETAILED ACTION
This action is responsive to the Application filed 03/10/2021.
Accordingly, claims 1-20 are submitted for prosecution on merits.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-13, 18-20 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Majewski et al, USPubN: 2019/0302735 (herein Majewski) in view of Van Huben et al, USPN: 6,094,654 (herein VanHuben) and Mukkamala et al, USPubN: 2017/0192414 (herein Mukkamala) 	As per claim 1, Majewski discloses a system for developing industrial applications, comprising:
	a memory that stores executable components and a library of automation objects (library 304 – Fig. 3; custom datga of authorized entities relating to a project, DLL, applets, metadata – para 0066; custom data … with respective objects – para 0067; library system … information relating to motor control or other design features of industrial automation system – para 0029) representing respective industrial assets (industrial assets 720 – Fig. 7), the automation objects having respective programmatic attributes (storing parameters associated objects, setting, grouping of objects … objects or other information stored in a library – para 0067; object information, parameter settings – para 0068; custom object attributes, custom metada … with an object …routine, ladder rung – para 0046 ) associated with the industrial assets; and
	a processor (executed by a processor - para 0034; 0035), operatively coupled to the memory, that executes the executable components, the executable components comprising:
	a user interface component configured to render integrated development environment (IDE) interfaces (para 0088; Design platform 504 – Fig. 5; user interface … associated with the design – para 0050; user interface component – para 0052; input interface 1342 – Fig. 13; para 0146) and to receive, via interaction with the IDE interfaces (receive design-related information, configuration-related information, programming related information  - para 0095; interfaces can include input I/O components – para 0034; input interface 1342 – Fig. 13; paa 0099), industrial design input (view, add, edit or delete … respective data … associated with a project file – para 0045) that defines (custom metadata, XML … ladder rung … in the controller associated with the project file – para 0033; information indicating .. descriptions, features of applications, information from an authorized entity, input form a user …information relating to project files … relating to the devices, processes, assets – para 0098-0099; during design time, instructions, data types, metadata … can be produced and retained as part of configuraion of a control project – para 0036; information associated with designing, configuring … industrial automation – para 0043; receive content, executable code from … authorized entity … custom data to associate … first object at first granularity level – para 0056; custom object attributes, custom metada … with an object …routine, ladder rung – para 0046 ) aspects of an industrial automation project (information associated with the designing, configuring in connection with industrial systems, information can be stored in respective project files … object files can comprise respective objects and associated subsets of custom data – para 0041; employed to control operation of industrial devices and processes – para 0042; custom data associated with an object or project file – para 0046); and
	a project generation component configured to generate system project data (can be produced and retained as part of configuraion of a control project – para 0036; presentation of custom data with respect to an object … down to granularity with respect to … project file or defined management criteria, present the subset of custom data in connection with the first object … at first granularity of the first object … via design management component or UI component – para 0056; generating … the second object … manage the second subset of custom data to associate … with the second object, present the second subset of custom data … at the level … associated link or icon – para 0057; para 0131, 0133) based on the industrial design input (see above; custom data, second object such as ladder rung – para 0056; para 0058) wherein
	the system project data defines a system project comprising at least one of an executable industrial control program (employed to control operation of industrial devices and processes – para 0042), an industrial visualization application (para 0098), or industrial device configuration data (receive information … via an interface associated with the design … and can configure component or device based on the design-related information, configuration-related information, programming related information – para 0095; configuration and programming of controllers or other devices and components, design, configuraion … of industrial devices – para 0008; designing, configuring and programminng …  controllers, other devices – para 0015, 0019, 0021),
	the system project data further comprises an instance of an automation object (custom data …  information relating to library … object name or name transformation associated therewith …set of parameters associated with the object – para 0047; custom data …relating to a project file, documents, DLL, applets, metadata etc. … parameters associated with objects – para 0066-0067 – Note1: user selection – authorized entity can select - para 0050, 0052- via icon/link directed to custom data as part of project file having objects and attributes, metadata, all stored in a library – see para 0066, 0068 -  reads on instance of automation object comprised in an automation objects library as selected custom data pertinent to a project file ) selected from the automation objects stored in the library;
	in response to determining that modification of the instance of the automation object in accordance with the object edit data is permitted (authorized entities to view,add, edit or delete respective … custom data, objects associated with a project file – para 0064), modify (design management component can receive … a command, an instruction, a request … to associate, embed, integrate, link, or attach – para 0069) the instance of the automation object in accordance with the object edit data (see view,add, edit or delete from above)
	A) Majewski does not explicitly disclose 
	the project generation component is further configured to, 
	(i) in response to receipt, via the user interface component, of object edit data that defines an edit to an attribute of the automation object, modify the automation object in the library in accordance with the object edit data, 
	(ii) in response to determining that the modification of the instance of the automation object in accordance with the object edit data is not permitted, deny modification of the instance of the automation object in accordance with the object edit data.
	As for (ii),
	Majewski discloses project control or management with security component (para 0102) granting permission to entities that request modification to a project data or objects associated with a design, where attempt to modify a automation instance (controller of a motor – para 0069; ladder rung – para 0057, 0072) with a object edit can be denied (para 0105) due to validation or credentials issues; hence project management denying  access and attempt (by a developer entity; input from a user – para 0099; custom data – para 0100) to integrate custom changes to objects associated with a project under control of a design management component is either disclosed or would have been obvious.
	As for (i),
	VanHuben discloses team design management system and Data Management allowing users in accordance with ownership credentials to make change or update to a library or versioned data therein (Figure 2, Figure 13) via consideration of “Parms” (Fig. 79-81) possessed by a user (col. 116, li. 25-35), where in case of potential conflicts due to concurrent users accessing a same portion of data stored, a ownership locking coupled with surrogate mechanism (Fig. 6) is such that an override (col. 148,  li.54-67) by one of the editng entity is not permitted so to prevent unauthorized modification to a library by an user not endowed with proper ownership exclusivity.
	Analytics responsive to users’ attempt to modify operational data of industrial assets is shown in Mukkamala open API (OpenGL infrastructure – para 0225) proffered as a service having libraries support and a development management analytic component which applies security and access control over the system resources or assets, where user credentials are required (security profiles – para 0042; Fig. 15 ) for the system to authorize any framework type development, process orchestration (para 0158) or build actions to be conducted (as by a developer); e.g. via a Open-source dashboard (para 0159-0165) to build, configure or test models of industrial applications/devices and capabilities (para 0166, 0172; Fig. 14) where effect of the analytics coupled with guidelines conforming to policies/standards are to ensure that compatibility resulting from developers actions is observed across objects of the developed processes or back-end domain (para 0221), including operational analytics to alert the user or shutdown the intended operation on an asset whenever obtained metrics (e.g. temperature) become unacceptable or exceeding a threshold (para 0155) so to prevent damage to performance expected of the machines or physical assets (para 0153); hence security-driven framework preventing developers actions (by alert or shutdown) from inflicting incompatibilty or operational issues across objects and domains of the industrial assets is recognized.
	Therefore, based on the management in Majewski to deny (para 0105) unauthorized designers to make add, change attributes (attaching … custom attributes – para 0059, modification made to an object - para 0061; para 0106-0107) to objects of a project/design previously stored with a library and/or validate whether synchronizing of first and second versioned data by authorized users would be proper (para 0124-0125), it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement management of design and library in Majewski so that the project generation component responds to a edit request by the user, and upon receipt of object edit data that specifies an edit to an attribute – of the automation object as per a excessive temperature  in Mukkamala -  the management component carries out the act of modifying the automation object in the library – as per VanHuben -  in accordance with the object edit data (e.g. using parms units and ownership as in VanHuben); and upon determination that the modification of the instance of the automation object in accordance with the object edit data is not permitted (e.g. per the operational analytics in Mukkamala), deny modification of the instance of the automation object as set forth above (see Majewski and VanHuben); because
	authorizing an active modification or update to a object of a design using the credentials of a user would support protection of information considered proprietary to the enterprise in accordance with security settings and checking credentials on user role, ownership or write permissions, in the sense that accredited or validated users would be able to alter data or make modification to a project data or configuration that would be stored back to a library as set forth above, especially when the project design is being shared and edited by other users, and authorizing a given user to make an edit while holding back or temporarily denying other users this capability would manage synchronization of time-sensitive changes incurred from disparate developer instances, and would avert conflicts (e.g. incompatibility across objects belonging to developed instances of a distributed industrial design – as in Mukkamala)  inadvertently caused by concurrent or uncontrolled editing made over a common design or alteration inflicted on state of a pertinent design library without the change being aware by another user acting of the same object in the design or the library; as this form of management would guarantee high usability state of stored assets with continual data integrity perservation and versions update, and/or reconcilation schedule, whereby consolidating the quality of the asset management control in that it would likely instill a level of confidence in various development endeavors in accordance with their prospect for use or readaptation of stored assets or past designs maintained by the system.
	As per claim 2, Majewski does not explicitly disclose system of claim 1, wherein the project generation component is configured, based on analysis of the system project data and the object edit data, to make determination that application of the edit to the instance of the automation object will cause an error in the system project, and to deny the modification of the instance based on the determination.
	Inadvertent change by one developer over a design while the design is being submitted to concurrent developers at a different time and place for various editing effects to be made to the same design can cause a functional type conflict to the ultimate product due to the lack of synchronization or prioritizing of roles; and this is operational conflict prevention is shown in Mukkamala (para 0166, 0221) and VanHuben cross-compatibilty checking, accoding to which lock based on developer/designer credentials such as parms, ownership (VanHuben: Fig. 2, 13, Figs 79-81) can be weighted for authorization to be granted to the user to change or override (VanHuben: col. 148 li. 54-67) a stored state at the expense of other concurrent engineers or designer who will be denied the editing right; hence denying a designer from editing a design asset for reason that would cause error in the design whose functionalithy is being concurrently configured or changed by different developers is recognized.
	Therefore, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement preservation of assets, established design knowledge, and libray of project related information in Majewski so that a corresponding project generation component is configured, based on analysis of the system project data and the object edit data, to make determination that application of the edit (user input action or developer customizing manipulation) to the instance of the automation object will cause an error in the system project (cross conflict between simulataneous developer works or operational incompatibility issues across object and domains) and to deny the modification of the instance based on that determination; because of the same reasons set forth with rationale A in claim 1.
	As per claim 3, Majewski does not explicitly disclose (system of claim 1), wherein the project generation component is configured to make a determination, based on analysis of the system project data and the object edit data, that application of the edit to the instance of the automation object will cause an incompatibility between the instance of the automation object and an instance of another automation object, and to deny the modification of the instance base on the determination.
	But preventing a user actions to cause cross-developers conflict or inconsistency in a functional design has been deemed obvious a reason for a project/design management component to deny user action or developer modification and this has been shown with the teachings by Mukkamala (operational incompatibility between objects being developed or modified) and VanHuben (cross-compatibilty between concurrent developers) from above; hence prevention upon analytics over a modification action and realization that it will cause an incompatibility between the instance of the automation object and an instance of another automation object is recognized.
	Thus, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement Majewski’s project mangement component so that it will the modification of the instance based on the determination on cross object incompatibility issue as set forth above, for the same reasons set forth with the rationale A in claim 1 and the rationale in claim 2.
	As per claim 8, Majewski discloses system of claim 1, wherein the attribute of the automation object is at least one of 
	control code for monitoring (I/O sensors – para 0036; as captured via events and data – para 0037) and controlling (para 0087, 0036;) an industrial asset represented by the automation object,
	 a visualization object that defines a graphical visualization (HMI display, graphical representation of the controller component – para 0054) of the industrial asset,
	 an alarm definition (alarm information – claim 6, pg. 23) for the industrial asset, 
	a security feature (para 0100) of the industrial asset, 
	a security protocol of the industrial asset, 
	a test script configured to validate operation of the automation object within the system project, or 
	an analytic script configured to perform an analysis (para 0092) on data generated by the industrial asset.
	As per claim 9, Majewski discloses system of claim 1, wherein the automation objects represent, as the industrial assets, at least one of an industrial process (mixing, extruding, injection, welding, melting, baking, stirring, measuring – para 0042), a controller (controller – para 0094), a control program, a tag within the control program (para 0094), a machine, a motor (para 0029), a motor drive (motor control – para 0030), a telemetry device, a tank, a valve, a pump, an industrial safety device, an industrial robot, or an actuator.
	As per claim 10, Majewski discloses system of claim 1, wherein the executable components further comprise a project deployment component configured to translate the system project data to at least two of (programs – para 0074, 0095, 0128, 0136, 0145) the executable industrial control program (control programs employed to control operation of industrial devices and processes – para 0042; para 0036, 0087), the industrial visualization application (para 0098; para 0054), or the industrial device configuration data (receive information … via an interface associated with the design … and can configure component or device based on the design-related information, configuration-related information, programming related information – para 0095; configuration and programming of controllers or other devices and components, design, configuraion … of industrial devices – para 0008; designing, configuring and programminng …  controllers, other devices – para 0015, 0019, 0021), and 
	send the at least two (programs – para 0074, 0095, 0128, 0136, 0145) of the executable industrial control program, the industrial visualization application, or the industrial device configuration data to respective industrial assets for execution (Note2: control programs effecting industrial processes, visualizaton of the process on a display and configuration of the automation design or objects reads on sending respective at least two control programs for their execution in a given platform – see industrial process 718 – Fig. 7; design platform 704 – Fig. 7; control platform – para 0036; UI component, HMI – para 0099 ).
	As per claim 11, Majewski discloses a method for developing industrial applications, comprising: 
	rendering, by a system comprising a processor, integrated development environment (IDE) interfaces (refer to claim 1) on a client device; 
	receiving, by the system via interaction with the IDE interfaces, industrial design input (refer to claim 1) that defines aspects of an industrial control (refer to claim 1) and monitoring project (I/O sensors – para 0036; as captured via events and data – para 0037); 
	generating, by the system, system project data (refer to claim 1) based on the industrial design input, wherein the generating comprises generating at least one of an executable industrial control program (refer to claim 1), an industrial visualization application (refer to claim 1), or industrial device configuration data (refer to claim 1), and 
	the system project data comprises an instance of an automation object selected from a library of automation objects (refer to claim 1, see Note1), the automation objects representing respective industrial assets (refer to claim 1) and have respective programmatic attributes (refer to claim 1) relating to the industrial assets; and 
	in response to receiving object edit data (refer to claim 1) that defines an edit to an attribute of the automation object: modifying, by the system, the automation object in the library (refer to rationale A(i) in claim 1) in accordance with the object edit data, 
	in response to determining that modifying the instance of the automation object in accordance with the object edit data is permitted, modifying, by the system (refer to claim 1), the instance of the automation object in accordance with the object edit data, and 
	in response to determining that the modifying of the instance of the automation object in accordance with the object edit data is not permitted, preventing (refer to rationale A in claim 1), by the system, the modifying of the instance of the automation object in accordance with the object edit data.
	As per claims 12-13, refer to rejection of claims 2-3.
	As per claim 18, refer to rejection of claim 8.
	As per claim 19, Majewski discloses a non-transitory computer-readable medium having stored thereon instructions that, in response to execution, cause a system comprising a processor to perform operations, the operations comprising:
	rendering integrated development environment (IDE) interfaces on a client device;
	receiving, from the client device via interaction with the IDE interfaces, industrial design input that defines control design aspects of an industrial automation project;
	generating system project data based on the industrial design input, wherein the generating comprises generating at least one of an executable industrial control program, an industrial visualization application, or industrial device configuration data, and 
	the system project data comprises an instance of an automation object selected from a library of automation objects, the automation objects representing respective industrial assets and have respective programmatic attributes relating to the industrial assets; and in response to receiving object edit data that defines an edit to an attribute of the automation object: modifying the automation object in the library in accordance with the object edit data; in response to determining that modifying the instance of the automation object in accordance with the object edit data is permitted, modifying the instance of the automation object in accordance with the object edit data; and in response to determining that the modifying of the instance of the automation object in accordance with the object edit data is not permitted, preventing the modifying of the instance of the automation object in accordance with the object edit data.
	( all of which being addressed in claim 11, from above)
	As per claim 20, refer to rationale in claim 2
Claims 4, 14 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Majewski et al, USPubN: 2019/0302735 (herein Majewski) in view of Van Huben et al, USPN: 6,094,654 (herein VanHuben) and Mukkamala et al, USPubN: 2017/0192414 (herein Mukkamala) further in view of Liu et al, USPubN: 2006/0184571 (herein Liu)
	As per claim 4, Majewski does not explicitly disclose (system of claim 1), wherein the user interface component is to 
	receive, as part of the industrial design input, an instruction to disable an inheritance property of the instance of the automation object, and the project generation component is configured to, in response to determining that the inheritance property is disabled, deny the modification of the instance.
`	Liu discloses administering of hierarchical organization (Fig. 12) that include not so strict an enforcing (para 0047) of inheritance and strict inheritance enforcing from a root element to child elements as part of object-oriented standardized propagation (Fig. 4) of properties between child objects and parent object, where strict enforcing prevents a user to override or remove an inherited property (para 0050); hence blocking attempt of a user to not propagate inherited properties as part of a strict inheritance enforcing is recognized.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement project management with the well-known object-oriented practice that observes propagation of properties between hierarchy of objects comprising industrial assets being part of a design/project managed in Majewski in accordance with managing access control, design editing annd selective configuration of industrial assets so that, upon receipt of a user instruction to disable or bypass an inheritance property of the instance of the automation object, the project generation component is configured to, in response thereto,  deny the modification of the instance – as per Liu strict inheritance enforcing; because
	enforcing configuration of objects provided as interrelated hierarchy similar to a object-oriented data space with inheritance enforcing feature per effect of instanteneously precluding (or denying) user action/intent to disable this automatic propagation of properties or object-to-object inheritance feature would obviate a developer extraneous effort for manually instantiating and adding properties to a object at a lower level of the hierarchy, when most properties and code calling capabilities can be automatically integrated by inheritance from a parent object to a child object, and would enrich capabilities of any object derived from the root of a hierarchy of objects, which would constitute augmentation of a resource space for consideration by a developer/designer who then hwould be endowed with a larger or extensible capability-enriched design pool.
	As per claim 14, Majewski discloses method of claim 11, further comprising:
receiving, by the system as part of the industrial design input, an instruction to disable an inheritance property of the instance of the automation object; and
in response to determining that the inheritance property is disabled, preventing the modifying of the instance. ( all of which being addressed in claim 4)
Claims 5-7, 15-17 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Majewski et al, USPubN: 2019/0302735 (herein Majewski) in view of Van Huben et al, USPN: 6,094,654 (herein VanHuben) and Mukkamala et al, USPubN: 2017/0192414 (herein Mukkamala) further in view of Liu et al, USPubN: 2006/0184571 (herein Liu) and further of Hooyman, USPubN: 2009/0293005 (herein Hooyman)
	As per claims 5-7, Majewski does not explicitly disclose (system of claim 1), 
	(i) wherein denial of the modification of the instance of the automation object causes the instance to become a singleton instance that differs from the automation object in the library, and the project generation component is further configured to, in response to receipt of an instruction to save the singleton instance to the library, create a new automation object in the library based on the singleton instance.
	(ii) wherein the object edit data is first object edit data, and the project generation component is further configured to, in response to receipt of second object edit data defining a modification directed to the instance of the automation object, modify the instance of the automation object to yield a singleton instance of the automation object that differs from the automation object in the library.
	(iii) wherein the project generation component is further configured to, in response to receipt of an instruction to save the singleton object to the library, create a new automation object in the library based on the singleton instance of the automation object.
	As for (i) and (iii),
	Liu discloses circumstances where loosely enforced application of inheritance policy is also coupled to the conventional strict enforcing of this inheritance feature, where a less strict policy enables a property of a given object to be overriden rather than fully propagaged from its corresponding parent object per a conventional Object-oriented inheritance mechanism (para 0047-0049) and the not so strictly enforced inheritance enable a newly form child element being not fully constrained by the scope of the parent, thus enabling the user to configure its properties in a manner that is suitable to the user (para 0050); hence a created child element being particularly configurable by just the user entails effect of a newly created singleton whose formation is rather independent from a hierarchy tree and individually different from the other children elements that are bound by strict inheritance from a same parent.
	Hooyman discloses information model generator where formation of dependency via a user interface, utilizes elements drilled down from among the nested layers of dependent elements stemmed from a root parent, but generation of the model can be extended with capability in which one single node among the dependent elements can become independent and not attached to any of the associations with the parent, thereby effecting creation of a singleton (para 0088), according to which, no associations or special features are needed in configuring the singleton (para 0065).	Therefore, due to absence of inheritance linkage or relationship binding with a hierarchy of children, a singleton object should behave as though one new record be instantiated for its storage in a library or Object-Oriented namespace.
	Thus, due to the use of security layer in place (para 0103) in the access control over the industrial assets, and precautionary measures to properly synchronizing of assets (para 0063) stored in a industrial project database or library in Majewski system for preventing unauthorized modifications to persisted software, objects and files (para 0105), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement asset storage management component in Majewski’s system so that project generation component is configured to, in response to receipt of an instruction to save the singleton object – as per Hooyman’s creation - to the library, create a new automation object in the library based on the singleton instance of the automation object; where determination for not allowing integration of a singleton in the rest of a library would also cause the instance to become a singleton instance – as per a inheritance disabling in Liu, or singleton creation in Hooyman - that differs from most of the automation objects in the library, whereby causing the project generation component to, in response to receipt of an instruction to save the singleton instance to the library, create a new automation object in the library based on the singleton instance; because
	capability of a project generation component so to create a new automation object in the library based on the singleton instance of the automation object, would surround a newly created object (singleton) with proper registering of a record’s individuality of purpose which is geared to promote or represent a particular functionality more tailered according to intents or whims of a designer than from inheritance drill-down effect, in a sense that
	 a object instance considered as a singleton object cannot be assimilated with other elements thar include inherited features from a parent, since most of the singleton object properties or functionalities are predominantly fiee from any association with existing hierarchy of the stored objects and rather configured per sheer customization tendencies of a user, such preserving a separate record to contain this particular independent singleton would help minimize potential error in a design that mistakedly instantiate the singleton with configuration based on features or capabilities underlying association with any parent object.
	As for (ii), 
	Based on the singularity with which a singleton automation object (per rationale addressing (i) and (iii) from above) is separated in functional scope from other elements of a standard inheritance hierarchy, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to the control for modifying industria assets in Majewski so that, subsequent to managing authorized action from receipt of a first edit object, the project generation component is further configured to, in response to receipt of second object edit data for an intended modification directed to the instance of the automation object, facilite request of modifying the instance of the automation object to yield or consolidate a singleton instance of the automation object that differs from a standard automation object in the library; because this aspect of record update or synchronizing modification directed at a library of objects falls under the benefits that accompany data reconcilation (para 0062) endorsed by Majewski’s management of stored resources or version synchronization.
	As per claims 15-17, refer to the rationale set forth respectively for claims 5-7 from above.
Claim Objections
Claims 11 and 19 are objected to because of the following informalities:  the clause recited as “and the system project data comprises” (cl. 11, li. 9; cl. 19, li. 12) exhibits a parallel clause construction error when this phrase group must be subordinated to the scope of “comprising:” in the claim preamble.  Appropriate correction is recommended.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 11, 19 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 10, 19 of U.S. Patent No. 11,314,493 (hereinafter ‘493); in view of Van Huben et al, USPN: 6,094,654 (herein VanHuben) and Mukkamala et al, USPubN: 2017/01922414 (herein Mukkamala)
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following observations. Following are but a few examples as to how the certain claims from the instant invention and from the above copending application are conflicting with each other.
	Instant claim 1					‘493 claim 1
industrial applications, comprising: processor executables and 
a memory that stores executable components and a library of automation objects representing respective industrial assets, 
the automation objects having respective programmatic 
attributes associated with the industrial assets; 
a user interface component configured to render integrated development environment (IDE) interfaces and to receive, via interaction with the IDE interfaces, industrial design input that defines aspects of an industrial automation project
industrial applications, comprising: a processor and a memory that stores executable components and a
 library of automation objects representing respective industrial assets, the automation objects having
 respective programmatic attributes associated with the industrial assets; and a user interface component configured to render IDE interfaces and to receive, via interaction with the IDE interfaces, industrial design input that defines aspects of an industrial automation project;
a project generation component configured to generate system project data based on the industrial design input,
wherein the system project data defines a system project comprising at least one of an executable industrial control program, an industrial visualization application, or industrial device configuration data,

a project generation component configured to generate system project data based on the industrial design input, wherein the system project data defines a system 
project comprising at least one executable industrial 
control-program, an industrial visualization application, or industrial device configuration data
the system project data further comprises an instance of an automation object selected from the automation objects
 stored in the library; and
the system project data further comprises an instance of an automation object selected from the automation objects stored in the library; and
project generation component is further configured to, 
in response to receipt, via the user interface component, of 
object edit data that defines an edit to an attribute of the automation object, modify the automation object in the library in accordance with the object edit data; and
project generation component is further configured to, 
in response to receipt, via the user interface component, of object edit data that defines an edit to an attribute of 
the automation object, modify the automation object in the library,  
modify the instance of the automation object in accordance 
with the object edit data being permitted
and (modify) the instance of the automation object included in 
the system project data in accordance with the object edit data.


‘493 claim 1 does not recite project generation component configured to:
in response to determining that the modification of the instance of the automation object in accordance with the object edit data is not permitted, deny modification of the instance of the automation object in accordance with the object edit data.
But denying or blocking attempts to modify instance of stored assets responsive to a user invoking of a object edit data for changing setting or design data associated with instance of a object would be a well known form of industrial asset or project management.
	For instance, the lack of synchronization originated by one developer modifications made over a design while the design is being submitted to simultaneous developers that also make changes via various editing operations directed to the same design can cause a functional type issue or design disparity to the ultimate product due to the uncoordinated permission or lack of roles prioritizing; and this is evidenced in the operational conflict prevention by Mukkamala (para 0166, 0221) which blocks modification attempts that cause potential divergence among designer objects, and VanHuben cross-compatibilty checking, where according to latter, lock based on developer/designer credentials such as parms, ownership (VanHuben: Fig. 2, 13, Figs 79-81) can be weighted for authorization to be granted to the user to change or override (VanHuben: col. 148 li. 54-67) a stored state at the expense of other concurrent engineers or designer who will be denied the editing right; hence denying a designer from editing a design asset for reason that would cause error in the design whose functionalithy is being concurrently configured or changed by different developers is recognized.
Therefore, it would have been obvious at the time the invention was made for one skill in the art to implement project generation compoonent in ‘493 so that a management capability is included therewith so that in response to determining that the modification of the instance of the automation object in accordance with the object edit data is not permitted, deny modification of the instance of the automation object in accordance with the object edit data, the denying or blocking of editing request per a user interface action by a developer/designer to avert conflicts or operational issue as set forth per VanHuben and Mukkamale, respectively from above; because
 when the project design is being shared and edited by other users – as in VanHuben - and authorizing a given user to make an edit while holding back or temporarily denying other users this capability would manage synchronization of time-sensitive changes incurred from disparate developer instances, and most likely avert conflicts (e.g. incompatibility across objects belonging to developed instances of a distributed industrial design – as in Mukkamala)  inadvertently caused by concurrent or uncontrolled editing made over a common design or alteration inflicted on state of a pertinent design library without the change being aware by another user acting of the same object in the design or the library; as this form of management would guarantee high usability state of stored assets with continual data integrity perservation and versions update, and/or reconcilation schedule, whereby consolidating the quality of the asset management control in that it would likely instill a level of confidence in various development endeavors in accordance with their prospect for use or readaptation of stored assets or past designs maintained by the system.
Thus, instant claim 1 would be deemed obvious over ‘493 claim 1 for the reasons set forth above.
	Instant claim 11					‘493 claim 10
method for developing industrial applications, comprising: rendering, by a system comprising a processor, integrated development environment (IDE) interfaces on a client device; receiving, by the system via interaction with the IDE interfaces, industrial design input that defines aspects of an industrial control and monitoring project;
A method for developing industrial applications, comprising: rendering, by a system comprising a
 processor, integrated development environment (IDE) interfaces on a client device; receiving, by the system 
via interaction with the IDE interfaces, industrial design input that defines aspects of an industrial control and monitoring project;
generating, by the system, system project data based on the industrial design input, wherein the generating comprises generating at least one of an executable industrial control program, an industrial visualization application, or industrial device configuration data,
generating, by the system, system project data based 
on the industrial design input, wherein the generating comprises generating at least one of an executable industrial control program, an industrial visualization application, or industrial device configuration data
wherein a system project data comprises an instance of an automation object selected from a library of automation objects, the automation objects 
the automation objects representing respective industrial assets and have respective programmatic attributes relating to the industrial assets;
where a system project data comprises an instance of
 an automation object selected from a library of automation objects, 
the automation objects representing respective 
industrial assets and have respective programmatic attributes relating to the industrial assets; utomation objects; 
in response to receiving object edit data that defines an edit to an attribute of the automation object: 
modifying, by the system, the automation object in the library in accordance with the object edit data,
modifying, by the system, the instance of the automation 
object in accordance with the object edit data in response to determination that the object edit data is permitted
in response to receiving object edit data that defines 
an edit to an attribute of the automation object, modifying, by the system, the automation object in the library and
(modifying) the instance of the automation object
 included in the system project data in accordance with the object edit data
and in response to determining that the modifying of the 
instance of the automation object in accordance with the 
object edit data is not permitted, preventing, by the system, the modifying of the instance of the automation object in 
accordance with the object edit data
See (*) from below


(*) obviousness in preventing a modification on instance of a industrial assets or design objects on basis of teaching by VanHuben directed to preven t conflicts in modification of industrial library, and by Mukkamala in averting compatibility issue caused by simultaneous changes made across objects being operated upon by different developer contexts.
Therefore, instant claim 11 is deemed obvious over ‘493 claim 10, based on the above.
Instant claim 19 recites the same features of instant claim 11; whereas ‘493 claim 19 recites the same features of ‘493 claim 10.
Hence instant claim 19 is also deemed obvious over the language of ‘493 claim 19.
Instant claims 2-10, 12-18, 20 are therefore unpatentable for being dependent over a rejected base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
Septembre 21, 2022